DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 3, the phrase "relatively" renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by "relatively"), thereby rendering the scope of the claim unascertainable.
Regarding claim 4, the phrase "substantially" renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by "substantially"), thereby rendering the scope of the claim unascertainable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 6, and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rasmussen et al. (U.S. publication number 20080132993). 
Regarding Claim 1, Rasmussen discloses a vascular graft configured to transition from an insertion state to a deployed state [paragraph [0016]), comprising a proximal end having an expandable mesh (Figure 6 #36), a distal end having an expandable mesh (Figure 6 #38), and at least one suture cuff positioned between the proximal and distal ends, wherein each suture cuff comprises additional material relative to the proximal and distal ends that is configured to form when the vascular graft transitions from the insertion state to the deployed state (Paragraph [0034]).
Regarding Claim 2, Rasmussen discloses the vascular graft of claim 1, wherein the transition from the insertion state to the deployed state is a self-expanding expansion (paragraph [0016], paragraph [0046]). 
Regarding Claim 4, Rasmussen discloses the vascular graft of claim 1, wherein at least one of the suture cuffs is formed at least in part by compression of the vascular graft substantially in the longitudinal direction. (Paragraph [0038]).
Regarding Claim 6, Rasmussen discloses a method for implanting a vascular graft within a patient, comprising providing the vascular graft having a proximal end with an expandable mesh (Figure 6 #36), a distal end with an expandable mesh (Figure 6 #38) and at least one suture cuff positioned between the proximal and distal ends, positioning at least one end of the vascular graft within a lumen for conducting blood of the patient, expanding the vascular graft from an insertion state to a deployed state, forming at least one suture cuff as a result of the expansion, wherein the at least one suture cuff comprises additional material relative to the proximal and distal ends 
Regarding Claim 8, Rasmussen discloses the method of claim 7, further comprising positioning an opposing end of the vascular graft within another lumen for conducting blood of the patient and securing another suture cuff of the vascular graft to a wall of the another lumen for conducting blood of the patient by suturing with suture material (Paragraph [0003] lines 32-37).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Rasmussen et al. (U.S. publication number 20080132993) in view of Zaugg et al. (U.S. publication number 20130310853).
Regarding Claim 3, Rasmussen discloses the vascular graft of claim 1, but does not disclose wherein at least two suture cuffs are positioned relatively closer to each other to the proximal and distal ends of the vascular graft.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rasmussen to incorporate the teachings of Zaugg to include at least two suture cuffs are positioned relatively closer to each other to the proximal and distal ends of the vascular graft in order to allow precise suturing and minimizing the possibility of incorrectly suturing (Paragraph [0174]).
Regarding Claim 5, Rasmussen discloses the vascular graft of claim 4 but does not disclose wherein the at least one of the suture cuffs comprises at least two longitudinal slits defined therethrough and wherein expansion of the vascular graft is configured to cause portions of the vascular graft located circumferentially between circumferentially-adjacent said longitudinal slits to form lobes extending radially outward from the vascular graft.
Zaugg teaches in analogues art wherein the at least one of the suture cuffs (Figure 15B #110) comprises at least two longitudinal slits defined therethrough and wherein expansion of the vascular graft is configured to cause portions of the vascular graft located circumferentially between circumferentially-adjacent said longitudinal slits to form lobes (Paragraph [0176] loops) extending radially outward from the vascular graft (Figure 15B, Paragraph [0174]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rasmussen to incorporate the teachings of Zaugg to include wherein the at least one of the suture cuffs comprises at 
Regarding Claim 7, Rasmussen discloses the method of claim 6 but does not disclose wherein at least two suture cuffs are positioned relatively closer to each other to the proximal and distal ends of the vascular graft.
Zaugg teaches in analogues art wherein at least two suture cuffs are positioned relatively closer to each other to the proximal and distal ends of the vascular graft (Figure 15B #110)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rasmussen to incorporate the teachings of Zaugg to include at least two suture cuffs are positioned relatively closer to each other to the proximal and distal ends of the vascular graft in order to allow precise suturing and minimizing the possibility of incorrectly suturing (Paragraph [0174]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHRET TAFESSE whose telephone number is (571)272-9054.  The examiner can normally be reached on Monday-Friday 7:30-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIHRET TAFESSE/Examiner, Art Unit 3774            

/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774